Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This corrected notice of allowability is issued in response to applicant filed amendment on 3/10/21. Applicant filed amendments on 3/10/21 are for minor typographical issues or informalities, and pending application is allowed for the same reason as state in notice of allowability issued 1/6/21, which is reproduced below:

Allowable Subject Matter
Claims 1, 4-13, 16-18, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and dependent claims thereof, none of cited prior art discloses as a whole: detecting, during at least a first active input sensing sub-period of a first sensing period, a presence of an active input device by a first sensor electrode of the plurality of sensor electrodes, wherein the first sensor electrode is within a first overlap region in which a first region of the plurality of regions overlaps a second region of the plurality of regions; selecting, based on a location of the first sensor electrode within the first overlap region, one region of the first region and the second region to scan, wherein selecting the one region comprises: defining a boundary within the first overlap region; and determining on which side of the boundary the first sensor electrode is located; and scanning, during at least a second active input sensing sub-period, 
Regarding claim 13 and dependent claims thereof, none of cited prior art discloses as a whole: detect, during at least a first active input sensing sub-period of a first sensing period comprising a touch sensing sub-period and at least one active input sensing sub-period, a presence of an active input device by a first sensor electrode of the plurality of sensor electrodes, wherein the first sensor electrode is within a first overlap region in which a first region of the plurality of regions overlaps a second region of the plurality of regions; select, based on a location of the first sensor electrode within the first overlap region, one region of the first region and the second region to scan, wherein selecting the one region comprises: defining a boundary within the first overlap region; and determining on which side of the boundary the first sensor electrode is located; and scan, during at least a second active input sensing sub-period, sensor electrodes that are included in the selected region to determine a location of the active input device.
Regarding claim 18 an dependent claims thereof, none of cited prior arts disclose as a whole: detect, during at least a first active input sensing sub-period of a first sensing period comprising a touch sensing sub-period and at least one active input sensing sub-period, a presence of an active input device by a first sensor electrode of the plurality of sensor electrodes, wherein the first sensor electrode is within a first overlap region in which a first region of the plurality of regions overlaps a second region of the plurality of regions; select, based on a location of the first sensor electrode within the first overlap region, one region of the first region and the second region to scan, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PEIJIE SHEN/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694